        Case 1:20-cv-10617-WGY Document 130 Filed 04/27/20 Page 1 of 5



                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS



MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,
                                             Case No. 1:20-cv-10617 WGY
                   Petitioners-Plaintiffs,

              v.

STEVEN J. SOUZA,

Respondent-Defendant.



               BRIEFING ON INDIVIDUAL APPLICATIONS FOR BAIL
                           MONDAY, APRIL 27, 2020



   1.   Amador Gallindo, Diego
   2.   Blanco, Bacilio
   3.   Delapaz, Gabri
   4.   Lopez-Gonzalez, Emmanuel
   5.   Cruz Soares, Geraldo
            Case 1:20-cv-10617-WGY Document 130 Filed 04/27/20 Page 2 of 5



                                                INTRODUCTION

           Plaintiffs respectfully submit this briefing on the individual applications for bail that are

scheduled for the Court’s consideration on April 27, 2020.1 Information that is common to a

number of applications (e.g., briefing on CDC high-risk medical conditions) has previously been

filed with this Court, see ECF 52, 56, 65, 74, 78, 81, 84, 89, 92, 100, 104, 110, and is

incorporated herein by reference. The individualized briefings that are attached hereto as

Exhibits 1-5 refer to this information as it may be relevant to particular individuals, and also

include the following information for each individual: a) Biographical Information; b) Medical

Condition; c) Plans For Transportation/Lodging If Released; d) Criminal History; and e)

Immigration History.2



                      COMMON ISSUES IN INDIVIDUALIZED BRIEFINGS

      I.      The COVID-19 Pandemic Continues to Escalate in Massachusetts.

                                          COVID-19 Deaths (MA)                     COVID-19 Cases (MA)3

    March 27, 2020 (Date of          35                                           3240
    Complaint Filing)

    April 26, 2020                   2,899 (increase of 169 in last 24            54,938 (increase of 1,590 in
                                     hours)                                       last 24 hours)




1
  At the April 24, 2020 Status Conference, the Court added Geraldo Cruz Soares to today’s list (#5). The Court also
noted that on April 23, 2020, Plaintiffs had submitted the “more detailed request” on Mohamed Bassyouni that the
Court allowed when it denied Mr. Bassyouni’s application for bail without prejudice on April 2, 2020. See ECF 44
(denial without prejudice subject to resubmission of a more detailed request). The Court indicated that it would
consider Mr. Bassyouni’s resubmission with today’s list. Plaintiffs’ submission on Mr. Bassyouni can be found in
their April 23, 2020 Briefing. See ECF 115, Ex. 10.
2
  As with previous filings, if the Court determines that there are certain records or additional evidence that is needed,
or wishes the included material to be presented in a different format, Plaintiffs respectfully request that the Court so
inform counsel, so that we may attempt to provide it to the Court expeditiously.
3
  Source: https://www.mass.gov/info-details/covid-19-cases-quarantine-and-monitoring.


                                                           2
          Case 1:20-cv-10617-WGY Document 130 Filed 04/27/20 Page 3 of 5



         On April 23, 2020, it was reported that a sixth staff member of the Bristol County

Sheriff’s Office (a corrections officer) had tested positive for COVID-19.4 On April 24, 2020, it

was reported that a seventh staff member (another corrections officer) had tested positive for

COVID-19.5 In light of this growing number of positive cases among Bristol County staff, and

the necessity of timely and accurate information during this pandemic, Plaintiffs appreciate that

the Court has asked that Defendant provide regular ongoing reports of testing and testing results

among both staff and detainees in BCHOC’s immigration detention facility.

        With this Briefing, the Parties have – by Plaintiffs’ estimation – briefed all class members

who are in civil immigration detention at BCHOC. See ECF 120, Plaintiffs’ Notice of

Supplemental Information and Authorities (April 24, 2020) (Plaintiffs’ Spreadsheet of Current

BCHOC Population). Plaintiffs ask that Defendants be requested to inform the Court and

Plaintiffs if there are any additional such class members. For the reasons stated at the April 24,

2020 Status Conference, Plaintiffs believe that it is highly problematic for Defendants to admit

new detainees, including by transfer from Bristol County criminal custody. To the extent that

Defendants do so, Plaintiffs ask that they be requested to so inform the Court and Plaintiffs

within 24 hours of any such new admission. Cf. ECF 109 (Defendants’ Notice Of Additional

Detainees).

        Among those class members whose requests for bail are under advisement,

approximately eighteen (18) have medical conditions, including asthma, diabetes, obesity, and

heart disease, that put them at high risk of severe illness or death if they contract COVID-19.6


4
  PATCH, Coronavirus: 6th Bristol County Sheriff’s Worker Tests Positive (April 23, 2020), available at
https://patch.com/massachusetts/attleboro/coronavirus-6th-bristol-county-sheriffs-worker-tests-positive.
5
  WJAR, Seventh Bristol County corrections officer tests positive for coronavirus (April 24, 2020) available at
https://turnto10.com/news/local/seventh-bristol-county-corrections-officer-tests-positive-for-coronavirus.
6
  See CENTERS FOR DISEASE CONTROL AND PREVENTION, Coronavirus Disease 2019 (COVID-19), available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html (“CDC COVID-
19”); see also WORLD HEALTH ORGANIZATION, Q&A on coronaviruses (COVID-19), available at


                                                         3
          Case 1:20-cv-10617-WGY Document 130 Filed 04/27/20 Page 4 of 5



As this Court has recognized, however, “even perfectly healthy detainees are seriously

threatened by COVID-19.” ECF 64, Memorandum and Order, at 22. Moreover, growing

medical evidence indicates significant long-term effects from infection with COVID-19, even

among those who avoid death.7 Class members continue to live in intense fear and anxiety, and

are uniformly hopeful that the Court will continue to carefully and expeditiously rule upon

individual applications for bail, as the Court deems appropriate.



                                             PENDING ISSUES

        Plaintiffs’ Motions for Leave To File Law Student Appearances, see ECF 70, 71, were

filed on April 9, 2020 and are pending.



                                                CONCLUSION

        Plaintiffs submit that for the foregoing reasons, as well as the specific reasons laid out in

the attached individualized briefings, this Court should grant the release of all of the individuals

on the Court’s list for April 27, 2020.


April 27, 2020

Respectfully Submitted,
   /s/ Oren Sellstrom
Oren Nimni (BBO #691821)
Oren Sellstrom (BBO #569045)
Lauren Sampson (BBO #704319)
Ivan Espinoza-Madrigal§
Lawyers for Civil Rights


https://www.who.int/news-room/q-a-detail/q-a-coronaviruses; Declaration of Allen S. Keller, MD, ECF No. 12-2 ¶¶
25-29.
7
  See, e.g., BOSTON GLOBE, Healthy people in their 30s and 40s, barely sick with coronavirus, are dying from
strokes (April 24, 2020), available at https://www.bostonglobe.com/2020/04/25/nation/healthy-people-their-30s-
40s-barely-sick-with-coronavirus-are-dying-strokes/ (“Once thought to be a pathogen that primarily attacks the
lungs, it has turned out to be a much more formidable foe – affecting nearly every major organ system in the body.”)


                                                         4
         Case 1:20-cv-10617-WGY Document 130 Filed 04/27/20 Page 5 of 5



61 Batterymarch Street, 5th Floor
Boston, MA 02110
(617) 988-0606
onimni@lawyersforcivilrights.org

Grace Choi, Law Student Intern*
Kayla Crowell, Law Student Intern*
Laura Kokotailo, Law Student Intern*
Aseem Mehta, Law Student Intern*
Alden Pinkham, Law Student Intern*
Bianca Rey, Law Student Intern*
Megan Yan, Law Student Intern*
Muneer Ahmad§
Reena Parikh§
Michael Wishnie (BBO# 568654)
Jerome N. Frank Legal Services Organization
P.O. Box 209090
New Haven, CT 06520
Phone: (203) 432-4800
michael.wishnie@ylsclinics.org




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on April 27, 2020 a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of this court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF system.


Date: April 27, 2020

__/s/ Oren Sellstrom_______________
Oren Sellstrom (BBO #569045)



§
 pro hac vice.
* Motion for law student appearances pending.


                                                  5
